t c memo united_states tax_court robert j geiger petitioner v commissioner of internal revenue respondent docket no filed date robert j geiger pro_se alan s kline for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and in effect at the time the petition was filed and rule sec_180 sec_181 and sec_182 subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency issued to petitioner on date respondent determined a deficiency in his federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the issues for decision are whether various items of income attributed to petitioner in the notice_of_deficiency must be included in his income whether petitioner is liable for the 10-percent additional tax imposed by sec_72 with respect to a distribution from a qualified_retirement_plan whether petitioner who did not file a federal_income_tax return is liable for the addition_to_tax under sec_6651 for his failure to do so and whether a penalty under sec_6673 should be imposed upon petitioner findings_of_fact some of the facts have been stipulated and are so found petitioner was born on date he wa sec_45 years old and married as of the close of he resided in bethlehem pennsylvania at the time the petition was filed petitioner graduated from wittenberg university in he majored in business administration a curriculum that included accounting courses apparently after graduating from college petitioner served in the u s army for a period of time in petitioner began working for geiger's beverage incorporated geiger's a family owned corporation engaged in the business of malt beverage distribution petitioner was employed by geiger's from until or during some or all of that time he served as geiger's treasurer his day- to-day responsibilities included managing geiger's warehouse and routing functions geiger's stock was owned by petitioner his brother michael geiger geiger's secretary his mother alma geiger geiger's president and his sister janice lee costner geiger's vice president the spouses of the geiger siblings also held some interest in geiger's as well in all of the assets of geiger's were purchased by linda k woodward incorporated petitioner's employment with geiger's was terminated as a result after the sale of its assets geiger's adopted a 5-year plan_of_liquidation the final distributions in liquidation were made to its shareholders during after reviewing certain of geiger's books_and_records petitioner's brother computed the appropriate amounts of distributions in liquidation and on date prepared the form_1096 and forms regarding the distributions petitioner's mother was responsible for making the distributions in calculating the amount of distributions due to his siblings petitioner's brother included the share holdings of their spouses consequently only four forms were generated one for each geiger sibling and one for petitioner's mother in as reflected in geiger's books_and_records the corporation made a dollar_figure distribution in liquidation to petitioner as one of its shareholders during petitioner maintained an interest bearing checking account at the first valley bank for years prior to the year in issue he received refunds of federal income taxes sometimes amounting to thousands of dollars respondent's information_return master_file irmf transcript indicates that several payors issued information returns to petitioner for the taxable_year as follows type of payor form income amount geiger's bvgs inc 1099b s-t cap gains dollar_figure first valley bank 1099-int interest u s treasury dept 1099-int interest manufacturer's life 1099r taxable distr big_number in the notice_of_deficiency issued to petitioner on date respondent determined that petitioner must include the above items of income the items of income in his income in computing his taxable_income respondent took the items of income into account and allowed petitioner a personal_exemption deduction and the standard_deduction appropriate for a married individual who files a separate_return petitioner's federal_income_tax liability and the deficiency here in dispute were computed by application of the applicable_rate of federal_income_tax to petitioner's taxable_income and adding to that amount the additional tax imposed by sec_72 on the distribution from manufacturer's life respondent further determined that petitioner is liable for the addition_to_tax under sec_665l a for his failure_to_file a federal_income_tax return opinion petitioner does not deny receipt of any of the items of income nor does he claim that any particular item_of_income has been overstated or should be reduced either on technical or factual grounds furthermore he does not claim entitlement to deductions or credits not already allowed in the notice_of_deficiency and he does not contend that respondent erred in determining his filing_status petitioner is aware and understands that in general determinations made by the commissioner in a notice_of_deficiency are presumptively correct and the taxpayer has the burden of proving them in error rule a 290_us_111 however relying upon cases such as 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 and 552_f2d_549 3d cir affg in part revg in part and remanding tcmemo_1975_341 petitioner takes the position that the determinations made in the notice_of_deficiency in this case are arbitrary and excessive and therefore the determinations are not entitled to a presumption of correctness petitioner goes on to argue that without the presumption of correctness the determinations made in the notice_of_deficiency cannot be sustained according to petitioner the determinations are invalid because they are based upon naked assertions during his presentation at trial and in his brief petitioner correctly more or less recited the general principles that govern the burden_of_proof in deficiency proceedings however he mistakenly proceeded as though those principles relieved him of his burden_of_proof in this case unlike taxpayers in portillo v commissioner supra anastasato v commissioner supra and gerardo v commissioner supra who denied receipt of all or portions of certain income charged to each in notices of deficiency petitioner has not denied either in a pleading or in his testimony that he received any of the items of income unsupported by such a denial his claim that respondent's determination is arbitrary and excessive is itself nothing more than a naked assertion that does not entitle him to the relief from the burden_of_proof that he seeks because petitioner did not deny receipt of some or all of the items of income or point to some other error made in the notice_of_deficiency we fail to see how respondent's determinations could be arbitrary and excessive see white v commissioner tcmemo_1997_459 there is insufficient evidence in the record to apply the body of law established in the line of cases upon which petitioner relies petitioner's case-in-chief amounted to little more than his testimony that he could not remember whether he received any of the items of income as we advised petitioner at trial we consider his testimony in this regard incredible given his educational background and apparent good health as recognized by other federal courts we understand the difficulties encountered in proving a negative however if petitioner did not receive any of the items of income we would expect that at the very least he would tell us so see 6_tc_1158 affd 162_f2d_513 10th cir nevertheless to the extent that respondent had an obligation to link petitioner to the income-generating activities relating to the items of income he has satisfied that obligation through the introduction of predicate evidence absent some showing by petitioner as to how the distribution in liquidation should have been divided between himself and his spouse there is no basis for making any apportionment in any case the presumption of correctness to which the commissioner is normally entitled remains intact in this case the burden_of_proof in this case is upon petitioner rule a welch v helvering supra pincite his testimony that he cannot remember any of the relevant transactions that gave rise to the items of income is insufficient to satisfy his burden_of_proof because he has failed to meet that burden the determinations made in the notice_of_deficiency including the additional tax imposed by sec_72 and the addition_to_tax under sec_6651 are sustained by motion made at the conclusion of trial respondent requests the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the tax_court to reguire a taxpayer to pay a penalty not to exceed dollar_figure if the proceedings have been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in such proceeding is frivolous or groundless sec_6673 a and b a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's pretrial correspondence to respondent contained arguments that are typically deemed frivolous for purposes of sec_6673 the objectionable arguments however are contained in documents introduced into evidence not by petitioner but by respondent petitioner's position in this case focused almost entirely on issues related to the burden_of_proof demonstrated by his ill-fated strategy to proceed as though it did not rest with him although we consider petitioner's position on the point to be tenuous we do not consider it to be frivolous within the meaning of sec_6673 respondent's motion for a penalty under that section will therefore be denied to reflect the foregoing an appropriate order and decision will be entered
